Dismissed and Memorandum Opinion filed October 11, 2007







Dismissed
and Memorandum Opinion filed October 11, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00628-CV
____________
 
JON RICHARD O=KANE, Appellant
 
V.
 
MITCHELL CHUOKE, JR., and THERESA
L. BRADY as Independent Executrix of the Estate of James C. Brady, Appellees
 

 
On Appeal from the 10th District
Court
Galveston County, Texas
Trial Court Cause No.
05-CV-0937
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed April 5, 2007.  Appellant filed a timely
motion for new trial.  Appellant=s notice of appeal was filed June 8,
2007.  
To date,
our records show that appellant has neither established indigence nor paid the
$125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent).  On August 14, 2007, the court
notified appellant that the filing fee was past due and the appeal was subject
to dismissal.  Appellant filed no response.




On
August 30, 2007, this Court ordered appellant to pay the appellate filing fee
by September 17, 2007.  No response was filed.
The
clerk=s record was filed on August 9, 2007,
and the reporter=s record was filed August 6, 2007.  To date, no brief or
motion for extension of time has been filed.  On September 18, 2007, the court
notified appellant that his brief was late and advised him to respond by
September 28, 2007.  Again, appellant failed to respond.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.